OFFICEOFIHEATTORNEY        GENERALOFTEXAS
                        AUSTIN




County rttora4y
81 Plmo* %xaEaa
Dear Sir,




                     eanind
                          Dollara (~3,000.00)or the 81).
                         of all rssibent homeataac¶sas
                       shall be exempt froa all taxa-
                                  provided that this
                                roable to that portioa
   of the Stats ad valoren taxes levied ror State pur-
   poses ramitted within those oounties or other poLit-
   lcal subdivisionnow reoeirfag any remission Op
   State taxes, until the srpfrationor auoh period Of
   red.ssloa, &lea6 before the expiration Or-auoh
   period the beard or ~evarnia~ body of any oae or
   aore of suoh oou&~les or political subdivisions


                                                           :,.
Hoaorablo   ~&nest   Guirrn   -   Paga 2


     shall hato oertifibd to the State Comptrolbr
     that the need ror such rem.lsslooor t4xe4 has
     oeesrd to exist    in a&oh oountr or polltloel
     ,aubdirislon;   then thia Seotioa shell b44ome
     epplionbleto eeoh aouatp or ,polltlaalsub-
     division as'and wh4a it shall beaoau within
     the provisions h4zwi.w
          It will ba aott   that the abov4 prorislons of our
Coastltutloaprovides that th    exomptlon shall apply   to
43.3.
    r4aldmnthonusteads “aa saw doriaed by law.*      It was
held la the oam or &%GJO  v. Omen, SO Tar. 483, speJrix43
through ASsoaieti Justi    Bomer, that 6 oingle p4r6oa
oould be the h4ad of a ismlly and as such o1al.me hone-
steed. The oaurt'ia ssid oeae sat out the rollonlag~rul4s
to dstemine whether or aot the ral~t~oashlpof 4 ratily,
aa oontemplatedb;rlam; 4xlst.s:
           "1. St ie on4 or a eo4iel status, not
      of m4re aoatmot.~
           9. La@& or pioralobligation on tk4
      head to support-'the
                         otker UmaberS.
            "3. Cdrmspoadln(:state of dependenoe
      on the part 0r.thO other asabers ior this                ..,
                                                                 ,,.
      atlpport."
            Seotlon:3Q; tilble 16, of oar Coaetltutl~a
provides,aaang other $hfags,*Tk4hws4tead of a raclLl*           / ,..~
                                                                   ,'
shell be aad fa bereby~proteotod from roroed SdLe, for           .'
the payment of all debt;0except . . . the taxes due               :.
thereon... ."
          S;otioa 5i or said Artlois derinae a horn-
stead,;$a&ofares w4 ar4 hew 6oao4rkad,as ialLorr8:
        .
       "'~"Tke homestead la 4 aSty, towa or tl3-
     lago, ihall aoneiet or'lot. o$lcW, not to
     oxoeed in w&as fits tkawead ~&ollars,at the
                                  fhs bnutataad,
     time OS thair deaignation,,tis
     without refermss  to the i4lne ot any 5.#provs-
     Bents thereon; proM.d&d.,tkat'th4 &me ahalL
     ba used for the purpose,of 4 home, 0~~as f~
    Honorable %mes* Ouinp - PaiXe3


           pleoe to exerolae the calling or busineaa of
           the head of 8 taz&lp."
               Under the above quoted taOta end numoroua deaf-
    alons of our appellate courts, we think there can be no
    question but that the daughter and her aged and depenbent
    mother oonatituted   ? TamllyW and the house, together with
    t&e lot or lots ua4d in aonneotlon tharsnlth,owned br tho
    dePghter,,$A*hioh they lived, ooAatltutedthe *resideat    home-
    stead* of th4 family while it wee 60 oeoupiad, wltliin the
    ma~lng of those terns as mod in.the ooAatftutlona1provi-
    SiOAS above quoted, and, 66 auuh resident  homestead, it was
    exemp~trrom taxation   to the aam extent es any other real-
    dent homestead la exempt under ths.provialoAaof Sootion l-a
    or Artiol4 XXII or the COAatitUtiOA. Roco v. Qreen, 50
Tex. 489; Vaolisv. Buckley, 52 ?!eX.6411 Barry v. iTale
    (CIV. App.), 21 3. W. 7831 iiraught IcGo. v. Stellworth
    (clv. ~pp.), 100 S.,7V.188; Hutah4nridereta1 v. Smith
    (COIL App.) 2l$25; W. 205; H'oodrat al v. Alvarado State
    sank (sup. Ct.), 19 S. 7J.(26) 35; Daniel v. Cook et al.
    (civ. ~pp.1, 70 S..W. (26) 102b; 2doCuaker v. Field (Cl*.
    Apa,.], 76 S. W. (26) 816; StanilardPevl,ngCo. v. Toloon
    et al. (Clr. Agp.), 86 25.W. (2d) 789; Chamlee V. Chaalee
    (Civ. App.), ll> S. WA.(2d) 290~ Rea~atruotlon Firmno.
    Corporationv. BArgesa (Clr. APR.), 155 8. Y. (2~3)977, and
    authorltlesthere oited.
             So tar 81)wa have beea able to ssoetitaia   the
    eaot  qaestion hae not baen preaentfnd to our oourts, nor
    gvBpomtbeen eble to find any oaao frormother jurisdlotWt6
1             l

              The ~ueatiaa 61 whether the hmeatehd right6 of
i   the daughter ooAtinued art,erthe death of her mother la
    the real question with whioh we ~a24 here oonoarned.  xr
    au& rights uontlaued, then your qubationneat be answered
I   b the affl.rmative,   ior one of those ri&ts Is the exemption
    of the hoaeatead from taxation to the extent provided iA
    Section l-a ot Artiolo 8 of the COAstitittiOA.
              ?igthink that the oa64 of Wood6 v. Alvarado State
    BaAk. suprs, a6 oonstruedIn Daniel v. Cook, supra, has




                                         ,   ,\
Honorable Ernest Otinn - Page 4


definitelysettleii      this question.
            Irr   Woo&o v.   Alrarado      State Bank, it was said3
              *In view ot our oonatltutionaland statutory
      prorlslons conoernlng homesteadrights, ue have
      oonoluded that in this state the hameatead 1s to
      be rugarCed as an aatete    oraatad not only for the
      proteotlonof the faidly as a rholo, but ror the
      units ot tha family, inoludlng those who surrire,
      and embracing t&o hesb.or the rmailp at the time
      or its dissolution,whether the dlesolutlonhas
      been brought about by death or by dleperaal,as
      dlstixguirphed   from a ~ere.:prlvllegeaocorded the.
      head or the rmy       ror the banerft or the rsmilp
      as a whols."
            mit30piniolr or the         court   or cirir, hppedii,275
a. Y. 157, oontalns,a.rulLstatement or the raots in the
0880 rrcfifiwhioh.the roregoing quotationwas.taken,
             Wn May 31,: 1901, a divorce was &atcted in                 ~.;..;
      the dlstrlat aourt or Johnson county,~TaL:ln
      raror 0r~carrie Woods againat 3. Di'WoWs; YAt
      the time sa.idClvoras was granted, the said
      partieo, beIn@ husband and wire, had two ~hll.dren.
      Pearl, about 10 years or age, and a boy between
      8 .qiid 9 years.ot age, en+ bad, with said ahfldren,
      been oacupylng aa their homestea &bout'104 acrea                           /
      or land, whlch.raa Uha aepaaste property or ap-                     ,'
      pellant 3. D.,Eoods. In the alvoroe decras this
      104 acres ori lanfl,was set apart to.ap?eUant J. D. Xoods
      as his separate property, and the oustody or the two
      ohlldren was awarded to their mother, Carrie Woods.
      The ohlldren, howtavur,continued to live 011the
      home plaoe with their rather, 2, 3 or 4 years, un-
      til Pesrl Woodrr, the girl, was 12 0T 13 years or
      age, when.they both want to Oklahoma. Paall, the
      girl never returned to live with her rather, but
      oontlnuedto live In Oklahoma,where ahs married
      in 1906 when about 14 gears or age. The boy, In
      about 1906, returned to Texas, and 12adeseveral                            ,:
Eonorable Zrnaat OtiDn - Page 5


    tripe fram Texas to Oklahoma, llring with
    his rather crpart or ths tims aridelmwhrro a
    part of the time, until.he was about 21 gears
    or age, whan ha nerrlod an4 ssttlad ln Oklahoma.
    The boy has beea mrrled and litlng in Oklahema
    10 years. The girl haa beemmarried and living
    with her husbsnd in Oklahostaior the last 18 or
    20 yeurs. Butwean the data the dlvoroe was
    granted l.n1901 an4 about 1907, and while eai4
    children, or at least one or thsm, wa8 living
    with appellanta part of the tIma, he bought
    sermal mall traots of land, aggregatingabout
    124 aorau, adjofninu said OriginaL 104 uares,
    making a total or about 22& aares, sl1 in one
    block. Appellant has never remarried, and ror
    the last 10 or 12 year% ha8 llvrd on said land
    alone.
         SOn July 3, 1919, appoilant J. 0. '#004s
    ereoutad his not& in the sum ot'fM.327,due and
    payable to the appellse bank on Jull 3, 1920.
    On Isarab22, 1920, a little more than three
    months berore the maturity or eai4 note, appellant
    exoouted a deed oonteylng all of said land to his
    daughter, Era. Pearl ?ials,who resfder tith her
    husband at Fairview, Okl,, The oonsideration
    stats4 la this deed wa8 "410 paid and lore an4
    arzeotlon for daughter, an% settling with hsr ior
    her interaat in slyesta$e, valued et &OOO.*
         *Appellant havtng made default in the'pay-
    nrentof said note, eppellae bank &ought suit
    on sam, ana~reootereca judgment against ap-
    pellant ror $8,582. Thereafter, the bank cauoed
    an axeoutlon to be irsued an4 levied upon 214
    aorea of said 228 aere6, whereupon appellant and
    hla daughter,Psarl Hale, an% husbaad,~prooured a
    taqorerp lnjunotionrestraining the sale. On the
    trial or this InjunotloiLoaaeberorr..ttreaourt
    without a jury, the oourt perpetuatedsaid fajuno-
    tion aa to the 101 atsres,the land appellant owned
    at the time the divorae WAS granted, but 4Xssulvad
    said lnjunotion as to the remainder of the 214 aares,
     OP 8pprolimat.s~110 acres, the land aaquir64
     by appellant  ester the ditoroe ~8 grant&.
     Both aidea exoepted to the judgment ot the court.
     Th6 068s iE4befor Ue on rt3ei~~erltS   by epp6&Wlt,
     eontendingthe whole of maid land woe 6XOStptto
     J. D. 3oods aa a holwstsad, and theretore not
     8Ubj66t t0 SX66Utbl     8Jld, OD 0P08e*&Wm6lltS
     by Egp61166,  6O?it6nd&   n0 Q8Zt Of maid lead U86
     6x611iptto app6lf8nt a8 8 hom6stead.*

          Th6 Supreme Court hold that YVooodew&e entitled
to his ZO&aors hmertead, and that the triti court     #would
have set 8ptWt that amount et land to him or his t6nd668.”
          Th6   fact@   %l &Id81   P. Cook, 8tlpl'8,,8s   86t   OUt
in the Opinion 6i th6 OOUPt, are ae Xollow~r
          “b t&i8 SUit bZOU&ltby kf.5.’I>a&ti61
     against we.  bt.J. C0ok, a widow, the plaintiff,
     among 0th6f *hinge,mmght to roreeloscr8n at-
     taohrnsntlien upon 125 aore of lead in Jonee
     oounty, b~langiag to the defendant.
           “arrs.Cook derend6d OLIthe gtouqid that
     tha land waa h6r hofia6stead,and ior~timt.reeaon
     6XISS#. Ilrr.Cook, on or about Sdptenber 17,
     1907, after Bh@ Bee-6 8 widow, aOqUbBd,     by
     pUl'0~8S6. th6 ;LSDd in qUestiOn, and togethsr
     with eight m$nor children or hefa maoredupon tmd
     OOOUpi6d it 66 (Ihome. She 8Ll6g6d that:it
     oontinued t0 b6 her holaeetsadUp tO ths,$islsOf
     the 16~ of the attaehmmt.
          "In reply to,thl?icontention,D&niel pleaded
     that Era. Cook had'long sizllre
                                   abandoned the
     prOp6rty es her hOmeotead, and had BOqUired,                     . . . -,
     owned, end livsd tiponbth6r land.ln Taylor oountg
     end 61eewh6re,by rsaaoonwhereof th6 land in
     oontrovereyhad long ~*inOeloot if%.hm66t6ad
     ohaTaOt6r.The 6Videnoe 8hOW8d that &a. Cook, With
     two utunarrfeddaughters,aov6d rramthe farm to
     Abilene in 192i+,end had not since oooupied the
         IIonomble -3l68t &Ii= - PafZe7


             r8FR in qU98tiOL At the the suit was filed
             Mrs. Cook nith hsr alily remaining unmarri6d
             daUght6r w88 liting nith another Prarri6ddSU&i-
             ter in CallforuLa. Th6 ahI&    dau&hter W8S
             about 27 Y66.W Of age.
                    Vhe jury to whoa the ame ~68 8ubmitt6d
              On 6pSOi8% 18SWS rOWid tbet:    ((I)m8. Cook
              with WiMXFl6d    m-bore 6f he? fey     had OO-
              oupi6d the iarpS a8 a hOme8tead tar several
              yeara prior to 1923; (b),that ah6 at all tkaes
              ainoe l923   had b66n the h68d of 6 f8IsilpOofl-
              sisting of herself and ummrrled d6pendent ohild
              or ohildren; (a) that ehe had at 6ll tlm+a sinoo
              1923 intended to xuwe with th6 umnarri6d de-
              pendent ps41DbBr, OF i!~~berS,of h6r~f8iUilybaok
              tOthefamnandaulk6 it a &v3l%mmnth6kaeiOr
              herlrslfand suoh~uunarrl6dde sndent mamb6r,
              or a6abersj &her fPnilyr (dP and that Mrs.
              Cook, 8e the h6aQ or a raraiiy, n6ver intsndod
              at  any ttie to US6 8nnyof the property aoquir6d
              by h6r ;a Abil6ne as P p6?6UUi6~t  holDsfor herself
              and unnmrried dependentnmmber, Of PBliIbW8,or
              her faally.    The trial judge, aft6r rsfuaing a
              F%qU88t6d   p6F6UiptOr~iMtl7lOtiOufOF .D8n%61,68TS
             'judgewntfor Lls6.Cook, danring foreclosor6~ot the
              8ttadUWnt 1i6ll. Fran this judgzmnt,Daulel hea
              appea;led.*
                  That p8ti'Of th6 OOWt*ll 6piniOZIptWt8illins
                                                             t0
         the qU8stiOuU6.1116here OOlISid6Fing1~6aS rOllOW8:


                  We ar6 further of the opinion that since
             th6 UnOOKltrOV0rt8d    svidenoe showed ,thot prior
             to 1923 th6 property had been the homatead of
             34~8.Cook, and sine6 the jury found, based Upon
             6Vid6nll6 the 6UffiOf6nW     of whioh i8 LIOtdireotly
             ahalleng6d,Chet at all tim68 since and prior to
             the tine She ir~oved   away frcraa
                                              the faX%Uah6 in-
             t8nd6d t9 mov6 baok and IS.ak6   it her horn@,and
             that in the aoqtisitionand us6 of other propcarty
             in Abilene sho never intend6d to mice the latter




--   -
ilonorable
         &meet      Quinn - Page 8


       her permanent home, her atatriaas to the
       buaestead    ereaagtion heroin asserted was the
       sane a8 if she had hexer nrovedaway. In
       other words, ahe aontinuouslyoooupied the
       property as her homestead up to end iuoluding
       the time of the levy oi the attaohnent, If
       so, thetpestlon      lat 'Was it neaessar~   that
       there be any remlning aowtituent of the
       raplily other thaa Mm. Cook her8elrt This
       question,    we think,   must be regarded    as settled
       by the opiuion in Moods v. Plvarado State B~J~c,
       118 Tax. 586, 19 8. X. (26) 35. Counsel for
       appellee, In arent,         nought to ahor that the
   .   difWU88iOn    of  this point in said opinion uaa
       dlota. A dlatinotionia argued, baaed upon
       Bhetker the houestead Is aequfred wklle both
       husband and wire are lirlug, or by one OS the
       apouseo    artierthe mcrlage relation, for any
       reason, has been dissolved. It ia,uell oet-
       tled,    and seem to be eoneeded, that it the
       homestead la aoguired at a time when husband
       and wife are llvlhg together, the exemption
       continue8 80 long a8 it remain8 oooupied. re-
       gardless or the raat that no aonstituent         members
       or the ramllr remain, other than the eurvltor.
       %e are unable to 8ee any good reasoo for mahiog
       the distlnotionmggested.          The Suprem CoUrS*8
       opinion rWmred to, we think, nust be regarded
       as holding that tbere.18 ho euek diatinotton.
       In that aaso the land in oontroversywas aaquired
       after dissolutionor the z#arriagerelation. The
       manner OS dissolutionis unimportant. The murt*8
       opinion oould not be correct on the facta.of that
       case ii the distlnotionhere lnsltited         upon should
       be held to exist. The disauectrion        or the point
       was, therefore,we think, not tierelydiOta.”
          It seem to be tke sattled law or this St&e
that when a honestead is ones estsblishedthe right8
belonging thereto do not eeaee to exist by reQ8On Of the
death or dispersal of the constituentmembers Of the
ranily, but suck right.8continue ror the protection or
the slirvlvingunite or the Tam.ily,inaluding the heed
‘honorablelbne8t      Ooirrn - Page   9



02 the faatlly. Xn the Instant oaae, the unmrrled adult
deu@ter   and her mother, WiIilO1iVing together, aOJISti-
tuted a family, with the daughter as Its head.     Therefore,
we see no good reason to hold that the death of the mother
would here the erreat of dissolvingthe homestead rights
of the daughter that had been aoquirad uhlle the mother
was liring. The faat that the dsughter is the sole aur-
vlvor or the family Is uuinportantand lnauffiaient     to
warrant   a omtrasy     aonoluslon.
            We anmer your question in tkb afU.rmatlVe.
                                          Youra very truly